Exhibit 10.1

 

SEPARATION AGREEMENT AND RELEASE

 

THIS SEPARATION AGREEMENT AND RELEASE (the “Agreement”) is entered into by JOHN
BODE (hereinafter referred to as “Employee”) and TRIBUNE PUBLISHING COMPANY, LLC
(hereinafter referred to as “Employer”).

 

RECITALS

 

A.                                    Employee has been employed by Employer,
and Employee’s employment at Employer terminated on January 19, 2015 (the
“Termination Date”).

 

B.                                    Employer wishes to offer Employee a
separation package in exchange for the agreements expressed herein.  This
Agreement shall set forth the terms and conditions of Employee’s termination and
any continuing obligations of the parties to one another following the end of
the employment relationship.

 

C.                                    Each of the undersigned parties to this
Agreement has had ample opportunity to review the facts and law relevant to this
issue, has consulted fully and freely with competent counsel of its choice if
desired, and has entered this Agreement knowingly and intelligently without
duress or coercion from any source.  Employee has had a reasonable time in which
to consider whether to sign this Agreement.

 

AGREEMENTS

 

In consideration of the foregoing recitals and the mutual promises contained
below, it is agreed as follows:

 

1.                                      EMPLOYMENT ENDING DATE, FINAL PAYMENTS
AND BENEFITS

 

Employee’s employment with Employer ended on the Termination Date.  After that
date, Employee will have no further employment duties to Employer.  By signing
below, Employee acknowledges that, except for (i) two paychecks representing pay
for the weeks of January 4, 2015 and January 11, 2015 and pay for January 19,
2015 (plus any accrued and unused vacation time through the Termination Date)
which employee will receive through the normal payroll process of Employer and
(ii) the clearing of Employee’s American Express corporate account which will be
done by Employer in due course, Employee has received all compensation and
benefits due from Employer, including but not limited to salary, wages,
benefits, bonuses, incentive awards, approved reimbursable expenses and
commissions earned through the Termination Date.

 

--------------------------------------------------------------------------------


 

2.                                      PAYMENTS BY EMPLOYER

 

In exchange for the promises contained in this Agreement, and in lieu of the
payments that might otherwise be payable pursuant to Paragraph 8 of Employee’s
Employment Agreement, dated September 11, 2013, and effective September 30,
2013, as amended June 12, 2014 (the “Employment Agreement”), Employer will
provide Employee with the following separation pay and benefits (collectively,
“Severance Benefits”):

 

a)             A total gross severance payment of Five Hundred and Fifty
Thousand Dollars ($550,000.00), less all applicable taxes and withholdings,
representing twelve (12) months base pay at Employee’s current annual salary of
Five Hundred and Fifty Thousand Dollars Thousand Dollars ($550,000.00)(“Base
Salary”), paid on a bi-monthly basis during the twelve (12) months following the
Termination Date according to Employer’s current payroll practices with the last
payment payable prior to December 31, 2015;

 

b)             An additional gross lump sum severance payment of Four Hundred
and Twelve Thousand, Five Hundred Dollars ($412,500), representing seventy five
percent (75%) of the Employee’s Base Salary, less all applicable taxes and
withholdings, paid on the later of (a) when other executive bonuses for Fiscal
Year 2014 are paid, or (b) within seven (7) days after the Effective Date of
this Agreement;

 

c)              An additional monthly payment, less all applicable taxes and
withholdings, for twelve (12) months following the Termination Date to provide
funds for COBRA continuation health care coverage for Employee and his family,
payable on a bi-monthly basis during the twelve (12) months following the
Termination Date according to the Employer’s current payroll practices;

 

d)             On the Effective Date (as defined below), acceleration of the
vesting of the 10,000 options with an exercise price of $19.20 per share under
the Tribune Publishing Company 2014 Omnibus Incentive Plan stock option
agreement dated August 29, 2014, which options would vest on March 1, 2015 if
Employee had remained employed with the Employer through March 1, 2015
(“Accelerated Options”), and extension of the exercise period of such
Accelerated Options until the first anniversary of the Termination Date; and

 

2

--------------------------------------------------------------------------------


 

e)              On the Effective Date, acceleration of the vesting of the 3,750
restricted stock units under the Tribune Publishing Company 2014 Omnibus
Incentive Plan restricted stock unit agreement dated August 29, 2014, which
restricted stock units would vest on March 1, 2015 if Employee had remained
employed with the Employer through March 1, 2015 (“Accelerated RSUs”), and
delivery of shares of Employer’s common stock in respect of such Accelerated
RSUs in accordance with the terms of the restricted stock unit agreement.

 

3.                                      COOPERATION AND PROVISION OF
POST-EMPLOYMENT TRANSITION SERVICES.

 

Employee agrees to fully cooperate with the orderly transfer of his
responsibilities as Employer may direct, including: (i) complying with any
reasonable Employer request for information after the Termination Date;
(ii) making himself reasonably available in connection with any and all claims,
disputes, negotiations, investigations, and lawsuits or administrative
proceedings involving Employer; and (iii) providing thorough and accurate
information or documents, providing truthful declarations or statements to
Employer, meeting with attorneys or other representatives of Employer, preparing
for and giving thorough and truthful testimony, and/or otherwise cooperating in
the investigation, defense or prosecution of proceedings involving Employer.
Employee further agrees, in exchange for the consideration contained in this
Agreement, that he will provide transition services (the “Transition Services”)
to Employer for twelve (12) months following the Termination Date, as needed, or
upon Employer’s request. Such post-employment Transition Services shall be
considered consulting services, and shall in no way constitute employment with
Employer. Employee understands and agrees that the consideration provided for in
this Agreement is, in part, in exchange for his provision of such Transition
Services, and that he is not entitled to further payment for such services.

 

4.                                      VALID CONSIDERATION

 

Employee and Employer agree that the Severance Benefits described in Section 2
are not required by Employer’s policies or procedures or by any pre-existing
contractual obligation of Employer or by any statute, regulation or ordinance,
and are offered by Employer solely as consideration for this Agreement.  In the
event Employee fails to abide by the terms of this Agreement, Employer may
elect, at its option and without waiver of other rights or remedies it may have,
not to pay or provide any Severance Benefits, and to seek to recover previously
paid Severance Benefits.

 

3

--------------------------------------------------------------------------------


 

5.                                      STOCK OPTIONS AND RESTRICTED STOCK UNITS

 

Employee acknowledges and agrees that under the terms of the stock options and
restricted stock units granted to Employee under the Tribune Publishing Company
2014 Omnibus Incentive Plan, no options or restricted stock units will vest
after the Termination Date.  Except as specifically provided in Section 2(d) and
2(e) of this Agreement, Employee acknowledges and agrees that Employee has no
right to any stock options or restricted stock units or any other awards under
the Tribune Publishing Company 2014 Omnibus Incentive Plan.

 

6.                                      REAFFIRMATION OF RESTRICTIVE AGREEMENTS
AND NONDISPARAGEMENT PROVISIONS OF EMPLOYMENT AGREEMENT

 

Employee expressly reaffirms and incorporates as part of this Agreement
Paragraphs 7 (a) - (f) (“Restrictive Agreements”), and Paragraph 11 (“Company
Property”), and Paragraph 12 (“Nondisparagement”) of his Employment Agreement,
which paragraphs shall remain in full effect (“Employment Agreement Surviving
Covenants”).

 

7.                                      COMPLETE RELEASE OF CLAIMS

 

Employee, on his own behalf and on behalf of his descendants, dependents, heirs,
executors and administrators and permitted assigns, past and present (Employee’s
“Related Parties”) hereby covenants not to sue or pursue any litigation against,
and waive, release, and discharge Employer, its parent, subsidiaries and
affiliates, their predecessors, and successors, and all of their respective
current or former directors, officers, employees, shareholders, partners,
members, agents or representatives, managers, employees, trustees (in their
official and individual capacities), employee benefit plans and their
administrators and fiduciaries (in their official and individual capacities) of
any of the foregoing (collectively, the “Releasees”), from any and all claims,
demands, rights, judgments, defenses, complaints, actions, charges or causes of
action whatsoever, of any and every kind and description, whether known or
unknown, accrued or not accrued, that Employee ever had, now has or shall or may
have or assert as of the date of this Agreement against the Releasees relating
to Employee’s employment with Employer or the termination thereof or Employee’s
service as an officer or director of Employer or its parent, subsidiaries or
affiliates or the termination of such service, including, without limiting the
generality of the foregoing, any claims, demands, rights, judgments, defenses,
actions, charges or causes of action related to employment or termination of
employment or that arise out of or relate in any way to the Age Discrimination
in Employment Act of 1967 (“ADEA,” a law that prohibits discrimination on the
basis

 

4

--------------------------------------------------------------------------------


 

of age), the National Labor Relations Act, the Civil Rights Act of 1991, the
Americans With Disabilities Act of 1990, Title VII of the Civil Rights Act of
1964, the Employee Retirement Income Security Act of 1974, the Family and
Medical Leave Act, the Sarbanes-Oxley Act of 2002, all as amended, and other
federal, state and local laws relating to discrimination on the basis of age,
sex or other protected class, including, without limitation, the Illinois
Whistleblower Act, 740 ILCS 174/1, et seq.; the Illinois Worker Adjustment and
Retraining Notification Act, 820 ILCS 65/1, et seq.; the Illinois Human Rights
Act, 775 ILCS 5/1-101, et seq.; the Cook County Human Rights Ordinance; the
Chicago Human Rights Ordinance or any other legal limitation on or regulation of
the employment relationship, and all claims under federal, state or local laws
for express or implied breach of contract, wrongful discharge, defamation,
intentional infliction of emotional distress, and any related claims for
attorneys’ fees and costs (collectively, “Claims”) (the “Release”); provided,
however, that nothing herein shall release Employer from (i) any rights Employee
may have in respect of accrued vested benefits under the employee benefit plans
of the Company and its parent and subsidiaries; (ii) any rights Employee may
have to indemnification under the Company’s by-laws, other applicable law, or
any insurance coverage or other benefits under any directors and officers
insurance or similar policies; or (iii) any rights Employee and Employee’s
Related Parties may have to obtain as permitted by applicable law in the event
of an entry of judgment against Employee and the Employer as a result of any act
or failure to act for which Employee and the Employer are held jointly liable.

 

Employee further agrees that this Agreement may be pleaded as a full defense to
any action, suit or other proceeding for Claims that is or may be initiated,
prosecuted or maintained by Employee or Employee’s heirs or assigns.  Employee
understands and confirm that Employee is executing this Agreement voluntarily
and knowingly, but that this Agreement does not affect Employee’s right to claim
otherwise under ADEA.  In addition, Employee shall not be precluded by this
Agreement from filing a charge with any relevant federal, state or local
administrative agency, but Employee agrees to waive Employee’s rights with
respect to any monetary or other financial relief arising from any such
administrative proceeding.

 

In furtherance of the agreements set forth above, Employee hereby expressly
waives and relinquishes any and all rights under any applicable statute,
doctrine or principle of law restricting the right of any person to release
claims that such person does not know or suspect to exist at the time of
executing a release, which claims, if known, may have materially affected such
person’s decision to give such a release.  In connection with such waiver and
relinquishment, Employee acknowledges that Employee is aware that Employee may
hereafter discover claims presently unknown or unsuspected, or facts in addition
to or different from those that Employee now knows or believes to be true, with
respect to the matters released herein.

 

5

--------------------------------------------------------------------------------


 

Nevertheless, it is Employee’s intention to fully, finally and forever release
all such matters, and all claims relating thereto, that now exist, may exist or
theretofore have existed, as specifically provided herein.  The parties hereto
acknowledge and agree that this waiver shall be an essential and material term
of the release contained above.  Nothing in this paragraph is intended to expand
the scope of the release as specified herein.

 

The Employer’s offer to Employee in this Agreement is not intended as, and shall
not be construed as, any admission of liability, wrongdoing or improper conduct
by Employer.  Employee acknowledges that Employee has not filed or caused to be
filed any complaint, charge, claim or proceeding, against any of the Releasees
before any local, state, federal or foreign agency, court or other body (each
individually a “Proceeding”).  Employee represents that Employee is not aware of
any basis on which such a Proceeding could reasonably be instituted.  Employee
(i) acknowledges that Employee will not initiate or cause to be initiated on his
behalf any Proceeding and will not participate in any Proceeding, in each case,
except as required by law; and (ii) waives any right Employee may have to
benefit in any manner from any relief (whether monetary or otherwise) arising
out of any Proceeding, including any Proceeding conducted by the Equal
Employment Opportunity Commission.

 

8.                                      NO ADMISSION OF WRONGDOING

 

This Agreement shall not be construed as an admission by Employee or Employer of
any wrongful act and Employee and Employer each specifically disclaim any
liability to each other.

 

9.                                      RESIGNATION FROM ALL POSITIONS

 

Effective as of January 18, 2015, Employee resigns from any and all positions he
holds with the Company or its parent or any subsidiaries or other affiliates of
the Company or any benefit plans with respect to the Company or its parent or
any of its subsidiaries or affiliates to which he has previously been elected or
appointed.  In connection with the execution and delivery of this Agreement,
Employee has delivered to Employer an executed copy of the resignation letter
attached hereto as Exhibit A.

 

10.                               RETURN OF PROPERTY

 

Except for a laptop and a cellular phone provided by Employer which Employee may
retain, Employee confirms that Employee has returned to Employer all files,
memoranda, records, credit cards, pagers, computers, computer files, passwords
and pass keys, card keys, or related physical or electronic access devices, and
any and all other property received from Employer or any of its current or
former employees

 

6

--------------------------------------------------------------------------------


 

or generated by Employee in the course of employment.  Employee confirms that
Employee has deleted all electronic data and files pertaining to Employee’s job
or Employer’s business operations, existing on Employee’s personal computers,
other personal electronic devices, and on any email account maintained or
accessible by Employee, excluding only data and files pertaining exclusively to
Employee’s compensation or benefits with Employer.

 

11.                               BREACH OR DEFAULT

 

Any party’s failure to enforce this Agreement in the event of one or more events
that violate this Agreement shall not constitute a waiver of any right to
enforce this Agreement against subsequent violations.

 

12.                               SEVERABILITY

 

The provisions of this Agreement are severable, and if any part of it is found
to be unlawful or unenforceable, the other provisions of this Agreement shall
remain fully valid and enforceable to the maximum extent consistent with
applicable law.

 

13.                               ENTIRE AGREEMENT

 

Except for the Employment Agreement Surviving Covenants, which remain in effect,
this Agreement sets forth the entire understanding between Employee and Employer
and supersedes any prior agreements or understandings, express or implied,
pertaining to the terms of Employee’s employment with Employer, the employment
relationship and the termination of that relationship.  Employee acknowledges
that in executing this Agreement, Employee does not rely upon any representation
or statement by any representative of Employer concerning the subject matter of
this Agreement, except as expressly set forth in the text of the Agreement.  No
modification or waiver of this Agreement will be effective unless evidenced in a
writing signed by both parties.

 

14.                               GOVERNING LAW

 

This Agreement will be governed by and construed exclusively in accordance with
the laws of the state of Illinois without reference to its choice of law
principles.  Any disputes arising under this Agreement shall be brought in a
court of competent jurisdiction in the state or federal courts located in Cook
County, in the state of Illinois.

 

7

--------------------------------------------------------------------------------


 

16.                               Taxes.

 

The Company makes no representations with regard to the effect on Employee’s
federal, state, or local income tax liability with regard to the Severance
Benefits and any other payments or benefits being provided to Employee. Employee
hereby assumes full and sole responsibility for payment of taxes due, if any, on
the consideration tendered herein and further agrees to defend, indemnify, and
hold the Company harmless from and against any loss, liability, obligation,
action, cause of action, claims, demands, or other expenses of any nature
whatsoever, relating to, in connection with, or arising out of the payment of
said taxes and interest, and/or penalties imposed, arising out of any such tax.

 

17.                               Section 409A

 

It is intended that any amounts and benefits payable under this Agreement will
be exempt from or comply with Section 409A of the Internal Revenue Code of 1986,
as amended (the “Code”), and treasury regulations relating thereto, so as not to
subject Employee to the payment of any interest and tax penalty which may be
imposed under Section 409A of the Code, and this Agreement shall be interpreted
and construed accordingly, provided, however, that the Employer and its
affiliates shall not be responsible for any such interest and tax penalties.

 

18.                               KNOWING AND VOLUNTARY AGREEMENT

 

Employee agrees that Employee has carefully read and fully understands all
aspects of this Agreement including the fact that this Agreement releases any
claims that Employee might have against Employer.  Employee agrees that Employee
has not relied upon any representations or statements not set forth herein or
made by Employer’s agents or representatives.  Finally, Employee agrees that
Employee has been advised to consult with an attorney prior to executing the
Agreement, and that Employee has either done so or knowingly waived the right to
do so, and now enters into this Agreement without duress or coercion from any
source.  Employee agrees that Employee has been provided the opportunity to
consider for twenty-one (21) days whether to enter into this Agreement, and has
voluntarily chosen to enter into it on this date.  This offer, if not accepted
by Employee, will become null and void twenty-one (21) days after it was
presented to Employee.  Employee may revoke this Agreement for a period of seven
(7) days following the execution of this Agreement.  If Employee elects to
revoke this Agreement, Employee must provide notification of intent to revoke
prior to the expiration of the 7-day revocation period to:  Julie K.
Xanders, Esq., Office of the General Counsel, Tribune Publishing Company, 202 W.
1st Street, Los Angeles, CA  90012; Julie.xanders@tribpub.com.  If not

 

8

--------------------------------------------------------------------------------


 

revoked, this Agreement shall become effective following expiration of the seven
(7) day revocation period (“Effective Date”).

 

Employee acknowledges that, even if this Agreement is not executed or is
canceled or revoked by Employee, the provisions of the Employment Agreement by
and between Employer and Employee dated September 11, 2013, as amended, that
otherwise by their terms survive termination of Employee’s employment shall
remain in full force and effect.

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the dates
indicated below.

 

TRIBUNE PUBLISHING COMPANY, LLC

JOHN BODE

 

 

By:

/s/ Julie K. Xanders

 

/s/ John Bode

 

 

 

 

Its:

EVP, General Counsel

 

 

 

 

 

 

Dated:

1-19-15

 

Dated:

1-19-2015

 

9

--------------------------------------------------------------------------------


 

EXHIBIT A

 

TO:                           The Board of Directors of Tribune Publishing
Company (the “Company”):

 

I resign effective January 18, 2015, from any and all positions I hold with the
Company or any subsidiaries or other affiliates of the Company or any benefit
plans with respect to the Company or any of its subsidiaries or affiliates to
which I have previously been elected or appointed.

 

Date:  January 18, 2015

 

 

 

/s/ John Bode

 

John Bode

 

--------------------------------------------------------------------------------